                     IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
MARIALUISA RODRIGUEZ,                      :
                                           :      CIVIL ACTION
                           Plaintiff       :
    v.                                     :      NO. 17-3180
                                           :
ANDREW SAUL,                               :
COMMISSIONER OF THE                        :
                                     1
SOCIAL SECURITY ADMINISTRATION ,          :
                                          :
                          Defendant.      :
__________________________________________:

                                                      ORDER

                 AND NOW, this           12th      day of        May         , 2021, upon consideration of

Plaintiff’s Brief and Statement of Issues in Support of Request for Review (ECF No. 14); Defendant’s

Response to Request for Review of Plaintiff (ECF No. 15); Plaintiff’s Brief in Reply to Defendant’s

Brief in Response to Plaintiff’s Request for Review (ECF No. 16); Defendant’s Response to the

Court’s November 12, 2020 Order (ECF No. 22); and Plaintiff’s Response to the Court’s November

12, 2020 Order (ECF No. 23); and after review of the Report and Recommendation of United States

Magistrate Judge Henry S. Perkin dated December 31, 2020, IT IS ORDERED that:

                 1. the Report and Recommendation is APPROVED and ADOPTED;

                 2. the relief sought by Plaintiff is GRANTED in part as described below; and

                 3. the case is REMANDED to the Commissioner pursuant to the fourth sentence of 42

                     U.S.C. § 405(g), and in accordance with the Report and Recommendation.

                                                                     BY THE COURT:

                                                                      /s/ Mitchell S. Goldberg
                                                                     MITCHELL S. GOLDBERG, J.

        1
          Andrew M. Saul became the Commissioner of Social Security in June 2019. Pursuant to Fed. R. Civ. P. 25(d), he
is automatically substituted as a party in place of Nancy A. Berryhill, who was Acting Commissioner from January 23,
2017 through June of 2019.
